Citation Nr: 1221629	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and hiatal hernia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to April 1, 2009, for the grant of entitlement to nonservice-connected pension benefits.

5.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), dated in December 2008, April 2008, and November 2009.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, in correspondence received by the Board in November 2011, the Veteran indicated that he was unable to work due to posttraumatic stress disorder (PTSD) and a left knee disorder.  Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

The issues of entitlement to service connection for a left knee disorder, gastrointestinal disorder, and bilateral hearing loss, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1996 and January 1997 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability. 

2.  The evidence associated with the claims folder subsequent to the January 1997 rating decision includes evidence of a chronic left knee disorder which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection a left knee disorder.

3.  Following a final September 2001 rating decision, the Veteran did not submit a claim, formal or informal, requesting nonservice-connected pension benefits until April 1, 2009. 

CONCLUSIONS OF LAW

1.  The August 1996 and January 1997 RO decisions denying the claim of entitlement to service connection for a left knee disability are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The requirements for an effective date earlier than April 1, 2009, for entitlement to nonservice-connected pension benefits have not been met. 38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  However, as the Veteran's petition to reopen his previously-denied claim of entitlement to service connection to a left knee disorder is being granted, assuming, without deciding, that any error was committed with respect to either the duty to notify, such error was harmless and need not be further considered.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2007 and September 2009 that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the September 2007 and September 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the all issues being decided herein.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted various written statements in support of his claims.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

The definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2011)).  This change in the law pertains only to claims filed on or after August 29, 2001. Because the Veteran's claim to reopen was initiated in August 2007, the claim will be adjudicated by applying the revised version of 38 C.F.R. § 3.156.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

Here, when the Veteran's claim was denied by the RO in August 1996, service treatment records were unavailable.  The only pertinent evidence of record at the time was a February 1996 VA treatment record which diagnosed left knee pain.  The RO denied the claim on the basis that there was no finding of a current chronic left knee disability and no medical evidence showing that such disability existed continuously since release from active service.  

Service treatment records were obtained and associated with the claims file in December 1996, prompting the RO to issue another rating decision in January 1997.  The RO continued to deny the claim for entitlement to service connection, however, on the basis that there was no record of a chronic left knee disability subject to service connection.  The evidence at the time of the January 1997 denial included the Veteran's service treatment records and VA treatment records dated from January 1996 to February 1996.  

The pertinent evidence which has been added to the record since the January 1997 denial includes VA treatment records dated from September 2000 to July 2010; the report of a July 2001 VA joints examination; private treatment records dated in July 2008; and various written statements submitted by the Veteran.   

The August 1996 and January 1997 denials of the Veteran's claim are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).  Accordingly, as explained above, the Veteran's claim for service connection may be reopened if he submits new and material evidence as to the missing elements.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration. 

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the July 2001 VA joints examination report diagnosed the Veteran as having a third degree tear of the anterior cruciate ligament and osteoarthritis of the left knee.  However, the examiner did not provide an opinion as to the likely etiology or date of onset of these disorders.  Moreover, the VA treatment records show treatment for internal derangement of the knee.  The July 2008 private treatment records diagnose the Veteran as having chronic arthritis of the left knee and indicate that the Veteran had a left knee injury in 1973 and that his left knee has periodically given out since then.  The Veteran himself has indicated that he injured his left knee in 1973 after falling down stairs while carrying radio equipment and that he had experienced intermittent left knee pain since then.  The Board notes that the Veteran is competent to testify to observable symptoms such as pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, there is evidence of a current disability. 

Pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  As the VA examination report, VA treatment records, lay testimony, and private treatment records support the existence of a disability of the left knee, the Board finds that this evidence is "new" in that it was not of record at the time of the January 1997 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  Moreover, the Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran has now arguably shown that he currently suffers from a chronic disability of the left knee.  See Shade, 24 Vet. App. at 121 (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record suggests that the Veteran has a current left knee disability, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the claim. 

The evidence associated with the claims file subsequent to the January 1997 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  The additional evidence suggests that the Veteran currently has a chronic left knee disorder which was incurred in 1973.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability).  Accordingly, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for entitlement to service connection for a left knee disorder is therefore reopened. 

The Board wishes to make it clear that although the evidence discussed above is adequate for the limited purposes of reopening the claim, this does not make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  As such, the issue of entitlement to service connection for a left knee disorder is further discussed in the Remand section below.  


IV.  Effective Date Prior to April 1, 2009, for the Grant of Entitlement to Nonservice-Connected Pension Benefits

VA pension benefits are provided for a Veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2011). 

For the purposes of pension, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  Thus, nonservice-connected pension benefits may be assigned where the nonservice-connected disabilities schedular ratings are less than total when the disabled person is, in the judgment of the adjudicator, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a) (2011). 

Generally, the effective date of an award based on an original claim, a claim reopened after final disallowance, or a claim for increase, compensation, dependency and indemnity compensation, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

With regard to disability pension benefits, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For a pension claim received after October 1, 1984, the effective date will be the date of receipt of the claim.  However, if within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim. 38 C.F.R. § 3.400(b)(1)(ii) (2011). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011); Norris v. West, 12 Vet. App. 413 (1999). 

Here, the Veteran filed a VA Form 21-526, Application for Compensation and/or Pension, on March 7, 2001.  In Section I of this form, the Veteran specifically indicated that he was applying for both compensation and pension benefits, and explained that he was unable to work because his left knee gave out while walking and because his right hand was fractured.  However, in a September 2001 rating decision, the RO denied entitlement to a pension.  The Veteran was notified of this decision by correspondence dated in September 2001; however, he did not appeal the decision within one year.  As such, the September 2001 rating decision is final.  

The Veteran filed subsequent VA Forms 21-526 in August 2007 and September 2007; however, he specified in Section I of these forms that the applications were solely for compensation benefits rather than pension benefits.  Significantly, he did not complete the sections of the form that pertained to pension benefits.  

It was not until a VA Form 21-526 submitted on April 1, 2009, that the Veteran reapplied for pension benefits.  In a November 2009 rating decision, the RO granted entitlement to nonservice-connected pension benefits effective April 1, 2009.  In a March 2010 notice of disagreement, the Veteran's representative argued that VA failed to sympathetically develop and adjudicate the Veteran's pension claim in light of the fact that he initially filed a claim in March 2001 and filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) in September 2007. 

Having carefully considered the evidence in this matter, the Board finds that an effective date earlier than April 1, 2009, is not warranted.  The evidence of record clearly shows that the Veteran's claim for nonservice-connected pension benefits was finally denied by the RO in September 2001.  Thereafter, in August 2007 and September 2007, the Veteran filed claims for compensation benefits alone without any intent to apply for pension benefits.  

The Court has held that a claimant may assert a claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  Significantly, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue". (These cases involve the Board, not an RO, but it is clear that the reasoning employed by the Court applies to all levels within VA. Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991)). 

As noted above, following the RO's denial of the pension claim in September 2001, the Veteran continued to pursue entitlement to service connection for various disorders, but he did not suggest any interest in again pursuing a claim for nonservice-connected pension benefits until his April 1, 2009, submission to the RO. Accordingly, even under the most liberal reading possible, it cannot be said that any correspondence from the Veteran dated between September 2001 and April 2009 also included a claim, formal or informal, for nonservice-connected pension benefits.  The Veteran's intent to seek such benefits was clearly set forth in his claim to reopen in April 2009. 

No date earlier than the date of claim, April 1, 2009, can be assigned as the effective date for nonservice-connected pension benefits.  Thus, it is the appropriate effective date for the grant of nonservice-connected pension benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

For reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for the award of nonservice-connected pension benefits. The benefit sought on appeal is, therefore, denied. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened; to that extent only, the appeal is allowed.

An effective date prior to April 1, 2009, for the grant of entitlement to nonservice-connected pension benefits is denied.



REMAND

As discussed above, the Board has reopened the Veteran's claim for entitlement to service connection for a left knee disorder.  However, the Board finds that additional development must occur prior to additional adjudication on this claim.  Specifically, the Veteran was afforded a VA joints examination in July 2001, at which time he was diagnosed as having a third degree tear of the anterior cruciate ligament and osteoarthritis of the left knee.  However, the examiner did not provide an opinion as to the likely etiology or date of onset of these disorders.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  It is well established that the Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the Veteran should be afforded another VA joints examination to obtain an opinion as to the likelihood that his current left knee disorder was incurred in or otherwise related to his period of active duty service from July 1972 to July 1974.  

The Veteran also seeks entitlement to service connection for a gastrointestinal disorder, to include GERD, IBS, and a hiatal hernia.  Specifically, the Veteran alleged that these disorders were secondary to his PTSD because they were brought about by his excessive ethanol alcohol consumption, and he used ethanol alcohol to self medicate his PTSD symptomatology.  

The Veteran was afforded a VA examination in July 2001, at which time he was diagnosed as having GERD.  However, the examiner did not opine as to the likely etiology of this disorder.  The Veteran was afforded a VA esophagus and hiatal hernia examination in November 2010, at which time he was again diagnosed as having GERD.  However, the examiner, an advanced nurse practitioner, opined that the Veteran's disorder was less likely as not caused by or a result of his PTSD.  Although the examiner agreed that the Veteran's disorder coincided with his excessive ethanol alcohol intake and that ethanol alcohol was an irritant which can cause gastritis and esophagitis, the examiner concluded that use of ethanol alcohol was a personal choice and therefore not in itself the cause of the Veteran's disorder.  In a March 2012 addendum, the same examiner opined that the Veteran's current disorder was less likely as not related to two incidents of gastrointestinal discomfort documented in his service treatment records.  The examiner based this opinion on the Veteran's discharge examination being negative for GERD or gastritis and the fact that the Veteran had never carried a VA diagnosis of GERD.  However, the Board notes that VA treatment records dated as recently as April 2010 list hiatal hernia, Barrett's esophagus, and GERD among the Veteran's active problems.  

Significantly, however, in a December 2010 VA PTSD examination report, the examiner opined that the Veteran's alcohol abuse was at least as likely as not caused by or the result of his PTSD, as these conditions emerged around the same time and in response to military trauma.  In response, in a March 2012 rating decision, the RO granted entitlement to service connection for PTSD with sleep disturbance and alcohol abuse.  This acknowledgement that the Veteran's ethanol alcohol abuse is secondary to or a symptom of his service-connected PTSD renders the opinion of the November 2010 VA examiner inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the Veteran should be afforded another VA esophagus and hiatal hernia examination to obtain an opinion as to the likelihood that his GERD and any other currently diagnosed gastrointestinal disorders are related to his service-connected PTSD with alcohol abuse.  

The Veteran also seeks entitlement to service connection for bilateral hearing loss. Specifically, he asserts that he has bilateral hearing loss disability as a result of acoustic trauma in service for which service connection is warranted.  After review of the record, the Board is of the opinion that further development of evidence is needed before disposition of the appeal. 

Review of the evidence discloses that the Veteran served as a field radio operator and was awarded a Rifle Expert Badge. Noise exposure is therefore consistent with the circumstances of the Veteran's duties in service. See 38 U.S.C.A. § 1154(b) (West 2002). 

A review of the Veteran's May 1972 Report of Medical Examination upon induction reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
5
5
15
25

Significantly, the auditory threshold in the 6000 Hertz frequency was 35 decibels in the left ear and only 10 decibels in the right ear.  

A review of the Veteran's July 1974 Report of Medical Examination at separation reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
10
25

The auditory threshold in the 6000 Hertz frequency was 45 decibels in the left ear and only 5 decibels in the right ear.  

The Veteran was afforded a VA audiological examination in November 2010, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
35
40
LEFT
10
15
10
50
70

The audiologist diagnosed the Veteran with mild sensorineural hearing loss in the right ear and moderate-to-severe sensorineural hearing loss in the left ear.  However, the audiologist opined that this hearing loss was not caused by or a result of acoustic trauma.  The audiologist noted that early signs of noise-induced hearing loss in the left ear were present in the 6000 Hertz frequency at the time of the Veteran's induction examination in May 1972, and even conceded that the Veteran was exposed to high-risk noise in the military related to weapons fire under training conditions.  However, the audiologist concluded that the Veteran's July 1974 separation examination results were within test-retest reliability and, therefore, there was no aggravation of the Veteran's hearing while in service.  The audiologist continued that the Veteran's current audiogram did reflect a history of post-service noise exposure as both ears had been aggravated, the left more than the right, compared to his discharge data.  

Significantly, the audiologist indicated that the Veteran's service treatment records were reviewed, and that the only pertinent evidence was the Veteran's enlistment and separation examinations.  Moreover, the audiologist stated that no other treatment records were reviewed, to include any VA treatment records, even though there are records of VA audiological treatment associated with the claims file.  

The Board points out that in claims for hearing loss where in-service exposure to excessive noise is conceded, "normal" hearing acuity or a lack of hearing impairment by VA standards, see 38 C.F.R. § 3.385 (2011), at separation from service is not necessarily fatal to a claim.  A veteran may still be able to establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993). Therefore, whether the Veteran's current hearing impairment is related to service must be considered with this tenet in mind. 

The Veteran is now shown to have asymmetric hearing impairment.  The November 2009 audiologist noted that early signs of noise-induced hearing loss existing prior to service, but concluded that any aggravation was due to post-service noise exposure, to include recreational hunting, simply because the separation examination was within "test-retest reliability" of the induction examination.  The Board also notes that the November 2009 audiologist rendered this opinion without review of the Veteran's VA audiological treatment records associated with the claims file.  The Board therefore finds that another VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's current hearing loss, and whether any incident of service is implicated therein. 

Lastly, where a service connection claim remains pending before VA, it would be premature to adjudicate a TDIU claim, because entitlement to TDIU is inextricably intertwined with the un-adjudicated service connection claim(s).  In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court dismissed a Board decision which addressed only those issues which had been considered by the agency of original jurisdiction.  In each case, the Court held that the Board's decision on the claim which had been appealed was not a final order subject to appeal because that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.  Here, because multiple claims for service connection remain pending, and because these claim are intertwined with the TDIU claim, consideration of the TDIU claim will be deferred pending adjudication of the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's treatment records dated from July 2010 to the present from the VA Heartland Network, VISN 15, in Kansas City, Missouri.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the forgoing has been completed, the RO should schedule the Veteran for a VA joints examination to evaluate his claim of entitlement to service connection for a left knee disorder.  The claims file, to include copies of any pertinent treatment records in the Veteran's Virtual VA file, and a copy of this remand should be reviewed by the examiner and that review should be indicated in the examination report.  The examination report must include responses to the each of the following items: 

Based on a review of the claims file and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for a left knee disorder. 

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, or at least as likely as not) that the Veteran's diagnosed left knee disorder is causally or etiologically related to his period of active service or any event therein, to include the Veteran's claimed 1973 injury.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  The RO should also schedule the Veteran for an appropriate VA examination to determine the likely etiology of the Veteran's diagnosed GERD and any other currently diagnosed gastrointestinal disorder(s), to include hiatal hernia, Barrett's esophagus, and IBS.  The claims file, to include copies of any pertinent treatment records in the Veteran's Virtual VA file, and a copy of this remand should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted. 

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's GERD and any other diagnosed gastrointestinal disorder are caused or aggravated by the Veteran's PTSD and/or associated ethanol alcohol abuse.  The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached. 

4.  The RO should also schedule the Veteran for an ear examination by a VA otologist or ear, nose and throat (ENT) specialist (otolaryngologist).  The claims file, to include copies of any pertinent treatment records in the Virtual VA system, and a copy of this remand must be made available to the examiner.  The examiner must indicate whether these items have been reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiner should provide an opinion with complete rationale, as to the probable etiology of hearing loss, whether it is at least as likely as not that the current bilateral hearing loss relates back to service on any basis, or whether it is more likely of post-service onset and unrelated to service.  The examiner should also state whether the results of the May 1972 audiogram on the Report of Medical Examination at induction, particularly the decibels recorded in the 6000 Hertz frequency, constitute clear and unmistakable evidence that the Veteran's hearing disorder preexisted service.  If the examiner determines that the Veteran's hearing disorder preexisted military service, s/he must also indicate whether it is clear and unmistakable that the hearing disorder did not undergo a permanent increase in severity during service beyond the natural progress of the disease.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a medical opinion.  If any report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

7.  Thereafter, the RO should readjudicate the issues on appeal.  If the determination of any issue remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


